On Rehearing»
Fenner, J.
We granted this rehearing because satisfied, on are-consideration of the case, that the debt herein sued for, being for ordinary current expenses of the corporation, and payable out of the current revenues of the several years in which it was contracted, does not fall within the operation of Section 2448 Revised Statutes.
Judge Dillon, in treating of this precise question, says : w An Act of the legislature prohibiting counties and cities from thereafter ‘ contracting any debt or pecuniary liability without fully providing, in the ordinance creating the debt, the means of paying'the principal and interest of the debt so contracted,5 does not extend to ordinary street work, which forms part of the current expenses of the corporation, and which may be paid out of its current revenues.55 1 Dillon, Mun. Corp», Sec. 88.
This Court, referring to the very statute now under consideration, long sinee held, that “ ordinances directing work to be done upon streets and not involving the giving out of obligations beyond what the current revenues of the town may meet, do not seem'to us to be within the meaning of the prohibitory law relied upon. Reynolds vs. Shreveport, 13 An. 430.
Consideration of the methods and necessities of municipal administration must enforce the correctness of these views.
The very language of the prohibition, requiring provision “ for paying the principal and interest of the debt so contracted,” obviously Suggests reference to debts not covered by the ordinary annual appropriation of current revenues and expected to be paid out of the same, but which are to be paid in the future, or which, at least, from their iiature would not, in ordinary course of financial administration, be paid without special provision therefor. Inasmuch as special provision must, at sometime, be made, the law requires that to be done at the *480moment of creation of the debt. As we said in 'a former casé, “ its motive was to restrain municipal extravagance by requiring corporate officials, at the moment of contracting debt, to contemplate the necessity of providing for its payment, and, by requiring such actual provision, to keep the taxpayers advised of the burdens to which they were being subjected by their official agents, so that they might hold them responsible therefor.” Oubre vs. Donaldsonville, 33 An. 389.
These considerations have no application to ordiuary and necessary administrative expenses, payable, and expected to be paid, out of the ordinary current revenues.
Municipal corporations ordinarily adopt an annual estimate of receipts and expenditures. The estimate of expenditures usually appropriates tlie anticipated revenues to the various branches of administrative expenses in'certain proportions or fixed amounts. There are officers to whom are entrusted these several branches of administration and who conduct the same, subject to the general supervision of the corporate council.
Take, for example, the ordinary appropriation for “ streets and landings.” One of the obvious purposes would be to keep the streets and landings in order and repair. This requires the employment of laborers. Every employment of a laborer necessarily involves the obligation to pay him, and thus the creation of a debt. Would any one suppose that, in every such case, an ordinance would be required making provision for its payment? Naturally; these laborers look for their payment to the current revenues raised for and devoted to the general administrative purpose.
Now, in the case at bar, the record establishes that, in every year except one, the council of defendant adopted a general estimate of receipts and expenditures. In the latter was included a large item for “ streets and landings.” The evidence is clear that tliis was intended to include, and did include, the expense of lighting the streets, landings and public places generally. The Gaslight Company, the assignor of plaintiff, was regularly employed to do such lighting, and actually did the same. Its accounts were presented, at brief intervals, during the several years, and were duly audited and approved, and warrants were drawn by the auditing officer upon the proper’disbursing officer, for the amounts of the. various bills specially drawn against the “streets and landings” appropriation. Many of these warrants were paid, but, in eacli of the several years some of them remained unpaid, owing to the deficiencies of receipts,, and the latter form the basis of , the present suits. These warrants have been repeatedly recognized by the city authorities in various ways, and several funding ordinances have been passed for their liquidation, and they have been admitted *481to registry under the provisions thereof, and suudry payments on account have been made in order of registry.
There is no dispute about the rendition of the service and the correctness and propriety of the charges therefor. The only dispute, on the .merits,, is as to the validity of the debt, on the ground of noncompliance with the prohibitory law .referred to. , The authorities quoted and the views hereinbefore expressed satisfy us that the law does not apply to a debt of this character.
- We attach no importance to the absence of proof of adoption of any estimate of receipts and expenditures for the year 1872. The evidence does not affirmatively establish that no such estimate was adopted; but, if it were otherwise, it is shown that the revenues were, in fact, collected and appropriated to administrative purposes, as in other years, and the warrants drawn for payment of the Gas Company were, as usual* drawn on the “ Streets and Landings ” fund.
They were ordinary administrative expenses payable out of current revenues.
The case of Taxpayers vs. New Orleans, 33 An. 568, has no application. Thei’e existed no provision of law or Constitution applicable to defendant, striking with nullity indebtedness- otherwise validly contracted, because the revenues out of which it was expected to be paid proved insufficient or was otherwise used.
The warrants herein sued on as evidence of the debt are proper and legal, vouchers for the debts represented thereby, which the municipal corporation was competent to issue, and the issuance of which was, indeed, the lawful and customary mode of auditing and liquidating municipal indebtedness. They do not fall within the principle of: various cases quoted annulling warrants issued by police juries for purposes of circulation, or to raise money, etc.
We discover no force in the objection that the plaintiff, as assignee of the warrants, does not thereby become owner of the indebtedness represented thereby.
. The exception to the amended petition filed by plaintiff in the first of these suits, wherein lie alleged that, since the filing of his original petition in which he sued for the use of certain third persons, he had acquired the ownership of the claim, and, therefore, asked thatdie he individually substituted as plaintiff, is disposed of by the authority of Payne vs. Furlong, 29 An. 160.
This amendment, being legal, eviscerated the entire substance of tbe exceptions which defendant had filed to the original petition, and left him nothing to complain of.
The various funding acts of the city heretofore referred to, the ad*482missiou fco registry thereunder of these warrants, as valid obligations, and the payments made on them at various times, conclusively rebut the defense of prescription.
It is, therefore, ordered that our former decree herein be annulled and set aside. And it is now ordered that the judgment appealed from be affirmed at appellant’s cost.